Exhibit 10.15

  

FIRST MODIFICATION TO FOURTH AMENDED AND RESTATED BUSINESS LOAN

AND SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS

 

THIS FIRST MODIFICATION TO FOURTH AMENDED AND RESTATED BUSINESS LOAN AND
SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS (this “Modification”), dated as of
November 5, 2014, is made by and among (i) CITIZENS BANK OF PENNSYLVANIA, a
Pennsylvania state chartered bank (“Citizens Bank”), acting in its capacity as
the administrative agent for the Lenders (the “Administrative Agent”); (ii)
Citizens Bank, acting in its capacity as a Lender, and the other “Lender”
parties to the hereinafter referenced Loan Agreement (collectively, the
“Lenders”); and (iii) ICF International, Inc., ICF Consulting Group, Inc., and
all other “Borrower” parties to the Loan Agreement from time to time
(collectively, the “Borrowers”). Capitalized terms used but not defined herein
shall have the meanings attributed to such terms in the Loan Agreement.

 

WITNESSETH THAT:

 

WHEREAS, pursuant to the terms of a certain Fourth Amended and Restated Business
Loan and Security Agreement dated as of May 16, 2014 (as the same may be
amended, modified or restated from time to time, the “Loan Agreement”), by and
among the Borrowers, the Administrative Agent and the Lenders, the Borrowers
obtained loans and certain other financial accommodations (collectively, the
“Loan”) from the Lenders in the aggregate maximum principal amount of Four
Hundred Million and No/100 Dollars ($400,000,000.00); and

 

WHEREAS, the Loan is evidenced by the Notes and secured by, among other things,
the collateral described in the Loan Agreement; and

 

WHEREAS, the Borrowers have requested Incremental Revolving Facility Commitments
pursuant to Section 1.8 of the Loan Agreement, and after giving effect thereto,
the aggregate maximum principal amount of the Loan will increase from Four
Hundred Million and No/100 Dollars ($400,000,000.00) to Five Hundred Million and
No/100 Dollars ($500,000,000.00); and

 

WHEREAS, the Borrowers have also requested that after giving effect to the
Incremental Revolving Facility Commitments, the Uncommitted Incremental
Revolving Facility Commitment Amount be reinstated to be One Hundred Million and
No/100 Dollars ($100,000,000.00); and

 

WHEREAS, the Borrowers, the Administrative Agent and the Lenders desire to enter
into this Modification to memorialize the agreement and understanding of the
parties with respect to the foregoing matter, as hereinafter provided.

 

NOW THEREFORE, for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

 

1.   Recitals. The foregoing recitals are hereby incorporated herein by this
reference and made a part hereof, with the same force and effect as if fully set
forth herein.

 

2.   Increase to Revolving Facility Commitment Amount. The stated Commitment
Amount and the Revolving Facility Commitment Amount are hereby increased from
Four Hundred Million and No/100 Dollars ($400,000,000.00) to Five Hundred
Million and No/100 Dollars ($500,000,000.00), which increased amount is
inclusive of the Incremental Revolving Facility Commitments exercised as of the
date hereof.

 

 
 

--------------------------------------------------------------------------------

 

  

3.   Reinstatement of Accordion. Immediately following the effectiveness of the
Incremental Revolving Facility Commitments of each Incremental Revolving
Facility Lender (and the increase of the Revolving Facility Commitment Amount to
Five Hundred Million and No/100 Dollars ($500,000,000.00)), the Uncommitted
Incremental Revolving Facility Commitment Amount will be reinstated to be One
Hundred Million and No/100 Dollars ($100,000,000.00); provided, however, that
the parenthetical relating to the effective time of any Incremental Revolving
Facility Commitments requested pursuant to Section 1.8(a)(ii) of the Loan
Agreement, is hereby amended to read as follows: “(which shall not be less than
ten (10) Business Days nor more than sixty (60) days after the date of such
notice).”

 

4.   Schedule Update. As a result of the implementation of the Incremental
Revolving Facility Commitments, Schedule 1 to the Loan Agreement is hereby
deleted in its entirety and replaced with the Schedule 1 attached to this
Modification.

 

5.   Condition Precedent. Prior to or simultaneously with the execution and
delivery of this Modification, and as conditions precedent to the effectiveness
of this Modification, the Borrowers shall have satisfied all of the conditions
to the effectiveness of the Incremental Revolving Facility Commitments set forth
in Section 1.8 of the Loan Agreement.

 

6.   Miscellaneous.

 

(a)     Each Borrower hereby represents, warrants, acknowledges and agrees that
as of the date hereof (i) there are no set-offs, defenses, deductions or
counterclaims against and no defaults under any of the Notes, the Loan Agreement
or any other Loan Document; (ii) no act, event or condition has occurred which,
with notice or the passage of time, or both, would constitute a default under
any of the Notes, the Loan Agreement or any other Loan Document; (iii) all of
the representations and warranties of the Borrowers contained in the Loan
Agreement and the other Loan Documents are, if qualified by “materiality”, true
and correct in all respects, and if not qualified by “materiality”, true and
correct in all material respects, on and as of the date hereof with the same
effect as though made on and as of the date hereof (except to the extent that
such representations and warranties relate to an earlier date); (iv) all
schedules attached to the Loan Agreement with respect to any particular
representation and warranty of the Borrowers set forth in the Loan Agreement
remain true, accurate and complete, as updated in writing to the Administrative
Agent as of the date of this Modification; (v) all accrued and unpaid interest
and fees payable with respect to the Loan have been paid when due; (vi) there
has been no material adverse change in the business, property or condition
(financial or otherwise) of the Borrowers since the Restatement Date and (vii)
as of the Incremental Revolving Facility Commitment Effective Date, each of the
conditions set forth in paragraphs (b), (c) and (d) of Section 1.8 of the Credit
Agreement shall have been satisfied.

 

(b)     The Borrowers, and their respective representatives, successors and
assigns, hereby jointly and severally, knowingly and voluntarily RELEASE,
DISCHARGE, and FOREVER WAIVE and RELINQUISH any and all claims, demands,
obligations, liabilities, defenses, affirmative defenses, setoffs,
counterclaims, actions, and causes of action of whatsoever kind or nature,
whether known or unknown, which they have, may have, or might have or may assert
now or in the future against the Administrative Agent and/or the Lenders
directly or indirectly, arising out of, based upon, or in any manner connected
with any transaction, event, circumstance, action, failure to act, or occurrence
of any sort or type, in each case related to, arising from or in connection with
the Loan, whether known or unknown, and which occurred, existed, was taken,
permitted, or begun prior to the date hereof (including, without limitation, any
claim, demand, obligation, liability, defense, counterclaim, action or cause of
action relating to or arising from the grant by the Borrowers to the
Administrative Agent and/or the Lenders of a security interest in or encumbrance
on collateral that is, was or may be subject to, or an agreement by which the
Borrowers are bound and which contains, a prohibition on further mortgaging or
encumbering the same). The Borrowers hereby acknowledge and agree that the
execution of this Modification by the Administrative Agent and the Lenders shall
not constitute an acknowledgment of or an admission by the Administrative Agent
and/or the Lenders of the existence of any such claims or of liability for any
matter or precedent upon which any liability may be asserted.

 

 
2

--------------------------------------------------------------------------------

 

  

(c)     Except as expressly set forth herein, nothing contained in this
Modification is intended to or shall otherwise act to nullify, discharge, or
release any obligation incurred in connection with the Notes, the Loan Agreement
and/or the other Loan Documents or to waive or release any collateral given by
any Borrower to secure the Notes, nor shall this Modification be deemed or
considered to operate as a novation of the Notes, the Loan Agreement or the
other Loan Documents. Except to the extent of any express conflict with this
Modification or except as otherwise expressly contemplated by this Modification,
all of the terms and conditions of the Notes, the Loan Agreement and the other
Loan Documents shall remain in full force and effect, and the same are hereby
expressly approved, ratified and confirmed. In the event of any express conflict
between the terms and conditions of the Notes, the Loan Agreement or the other
Loan Documents and this Modification, this Modification shall be controlling and
the terms and conditions of such other documents shall be deemed to be amended
to conform with this Modification.

 

(d)     If any term, condition, or any part thereof, of this Modification, the
Loan Agreement or of the other Loan Documents shall for any reason be found or
held to be invalid or unenforceable by any court or governmental agency of
competent jurisdiction, such invalidity or unenforceability shall not affect the
remainder of such term, provision or condition nor any other term, provision, or
condition of this Modification, the Loan Agreement and the other Loan Documents,
and this Modification, the Loan Agreement and the other Loan Documents shall
survive and be construed as if such invalid or unenforceable term, provision or
condition had not been contained therein.

 

(e)     Each Borrower acknowledges that, at all times prior to and through the
date hereof, the Administrative Agent and the Lenders have acted in good faith
and have conducted themselves in a commercially reasonable manner in their
relationship with such Borrower in connection with this Modification and in
connection with the obligations of the Borrowers to the Administrative Agent and
the Lenders under the Loan; the Borrowers hereby waiving and releasing any
claims to the contrary.

 

(f)     Each Borrower, each Lender and the Administrative Agent hereby
acknowledges and agrees that, from and after the date hereof, all references to
the “Loan Agreement” set forth in any Loan Document shall mean the Loan
Agreement, as modified pursuant to this Modification and any other modification
of the Loan Agreement entered into from time to time in accordance with the
terms and provisions of the Loan Agreement.

 

(g)     Each Borrower acknowledges (i) that it has participated in the
negotiation of this Modification, and no provision of this Modification shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured, dictated or drafted such provision; (ii)
that it has had access to an attorney of its choosing in the negotiation of the
terms of and in the preparation and execution of this Modification, and it has
had the opportunity to review, analyze, and discuss with its counsel this
Modification, and the underlying factual matters relevant to this Modification,
for a sufficient period of time prior to the execution and delivery hereof;
(iii) that all of the terms of this Modification were negotiated at arm's
length; (iv) that this Modification was prepared and executed without fraud,
duress, undue influence, or coercion of any kind exerted by any of the parties
upon the others; and (v) that the execution and delivery of this Modification is
the free and voluntary act of such Borrower.

 

(h)     This Modification, and all disputes arising from or relating to this
Modification, shall be governed by the laws of the Commonwealth of Virginia
(without regard to conflict of laws provisions) and shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

 
3

--------------------------------------------------------------------------------

 

  

(i)      This Modification may be executed in any number of counterparts, each
of which shall be deemed an original and all of which together shall be deemed
one and the same instrument. Signature pages may be exchanged by facsimile or
electronic mail and each party hereto agrees to be bound by its facsimile or PDF
signature.

 

[The Remainder of This Page Intentionally Left Blank]

 

 
4

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned have executed this Modification under seal
as of the date first above written.

 

  BORROWERS:        

 

ICF INTERNATIONAL, INC.,

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sudhakar Kesavan

 

 

 

Name: Sudhakar Kesavan

 

 

 

Title: Chief Executive Officer

 

 

 

 

ICF CONSULTING GROUP, INC.,

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sudhakar Kesavan

 

 

 

Name: Sudhakar Kesavan

 

 

 

Title: Chief Executive Officer

 

 

 

 

ADVANCED PERFORMANCE CONSULTING GROUP, INC.,

a Maryland corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ellen Glover

 

 

 

Name: Ellen Glover

 

 

 

Title: President

 

 

 

 

CALIBER ASSOCIATES, INC.,

a Virginia corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Morgan

 

 

 

Name: James Morgan

 

 

 

Title: Chief Financial Officer

 

 

 

[Signature Page to First Modification to Fourth Amended and Restated Business
Loan and Security Agreement and Other Loan Documents]

 

 


--------------------------------------------------------------------------------

 

  

 

CITYTECH, INC.,

an Illinois corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Wasson

 

 

 

Name: John Wasson

 

 

 

Title: President

 

  

 

 

ICF ASSOCIATES, L.L.C.,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Wasson

 

 

 

Name: John Wasson

 

 

 

Title: President

 

 

 

 

ICF CONSULTING SERVICES, L.L.C.,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Wasson

 

 

 

Name: John Wasson

 

 

 

Title: President

 

 

 

 

ICF EMERGENCY MANAGEMENT SERVICES, LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Wasson

 

 

 

Name: John Wasson

 

 

 

Title: President

 

 

 

[Signature Page to First Modification to Fourth Amended and Restated Business
Loan and Security Agreement and Other Loan Documents]

 

 


--------------------------------------------------------------------------------

 

  

 

ICF INCORPORATED, L.L.C.,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Wasson

 

 

 

Name: John Wasson

 

 

 

Title: President

 

 

 

 

ICF JACOB & SUNDSTROM, INC.,



a Maryland corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Wasson

 

 

 

Name: John Wasson

 

 

 

Title: President

 

 

 

 

ICF JONES & STOKES, INC.,



a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sergio Ostria

 

 

 

Name: Sergio Ostria

 

 

 

Title: President

 

 

 

 

ICF MACRO, INC.,

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ellen Glover

 

 

 

Name: Ellen Glover

 

 

 

Title: President

 

 

 

[Signature Page to First Modification to Fourth Amended and Restated Business
Loan and Security Agreement and Other Loan Documents]

 

 


--------------------------------------------------------------------------------

 

  

 

ICF RESOURCES, L.L.C.,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sergio Ostria

 

 

 

Name: Sergio Ostria

 

 

 

Title: President

 

 

 

 

ICF SERVICES COMPANY, L.L.C.,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Morgan

 

 

 

Name: James Morgan

 

 

 

Title: Chief Financial Officer

 

 

 

 

ICF SH&E, INC.,



a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sergio Ostria

 

 

 

Name: Sergio Ostria

 

 

 

Title: President

 

 

 

 

ICF Z-TECH, INC.,

a Maryland corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Wasson

 

 

 

Name: John Wasson

 

 

 

Title: President

 

  

 

 

SYSTEMS APPLICATIONS INTERNATIONAL, L.L.C.,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sergio Ostria

 

 

 

Name: Sergio Ostria

 

 

 

Title: President

 

 

 

[Signature Page to First Modification to Fourth Amended and Restated Business
Loan and Security Agreement and Other Loan Documents]

 

 


--------------------------------------------------------------------------------

 

   

  ADMINISTRATIVE AGENT AND LENDERS:        

 

CITIZENS BANK OF PENNSYLVANIA, a Pennsylvania state chartered bank, as
Administrative Agent, Swing Line Lender and Lender, on behalf of itself and the
other Lender parties

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tracy Van Riper

 

 

Name:

Tracy Van Riper

 

 

Title:

Senior Vice President

 

 

 

[Continued Signature Page to First Modification to Fourth Amended and Restated
Business Loan and Security Agreement and Other Loan Documents]

 